Citation Nr: 1436968	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  05-25 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a low back disability.

 2. Entitlement to service connection for a neck disability.
 
3. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2006, the Veteran provided testimony at a formal RO hearing in Nashville, Tennessee.  A transcript of that hearing is associated with the claims file.

In February 2011, the Board issued a decision which found that the Veteran had not presented sufficient evidence to reopen previously denied claims for service connection for back and neck disabilities and headaches.  He appealed this decision to the Court of Appeals for Veterans Claims that subsequently issued a decision in May 2012 vacating the February 2011 Board decision and remanding the claims to the Board for further adjudication consistent with its decision.

In April 2013, the Board issued a decision that reopened the claims and remanded them for additional evidentiary development.  The Board remanded the claims again in December 2013.  The case is again before the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Board remanded the claims to obtain an opinion regarding the etiology of the Veteran's claimed disabilities after finding that the opinion provided in April 2013 was inadequate.  Specifically, the Board found that the rationale provided by the April 2013 VA examiner implied that the only way to establish service connection is through continuity of symptomatology and ignored the fact that the appellant could also establish service connection by a nexus opinion even if there was a gap between service and the development of the disability.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Board also observed that the examiner did not appear to have taken into consideration the post-service medical evidence or lay statements.  Consequently, the Board found that the instructions of the previous remand were not fully complied with, as required by Stegall v. West, 11 Vet. App. 268 (1998) ("[A] remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.").  In the remand, the Board instructed the examiner that the fact that the Veteran's in-service examination was within normal limits is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

In January 2014, the April 2013 VA examiner provided an addendum opinion.  However, the addendum opinion is essentially the same as the opinion provided in April 2013.  In the rationale, the examiner once again based the negative nexus opinion on the fact that the Veteran's in-service examination was within normal limits.  The examiner only added a notation that the Veteran is wheelchair bound due to a spinal cord injury that occurred in April 2011.  The examiner did not discuss the post-service medical evidence or lay statements.  Consequently, the Board finds that the directives from the December 2013 remand have not been fully complied with as required by Stegall, 11 Vet. App. 268.

Given the deficiencies in the January 2014 VA examination report, the Board must remand this case for a supplemental medical nexus opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records dated from April 2014 to the present. All records and/or responses received should be associated with the claims file.

2. Thereafter, send a copy of the Veteran's claims file to a VA examiner with appropriate expertise other than the January 2014 examiner to obtain etiology opinions regarding the Veteran's claimed disabilities.

The examiner must provide an opinion, in light of the service and post service medical evidence of record, and the lay statements of record, whether the Veteran's low back and/or neck disabilities and/or headaches are at least as likely as not (50 percent or greater probability) related to his military service, to include the claimed fall injury in service.

A complete rationale for all opinions expressed should be provided.

In rendering the requested opinions and rationale, the examiner must note that the fact that the Veteran's in-service examination was within normal limits is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.  The examiner should also address the Veteran's lay statements.

If the examiner cannot provide the requested opinions without examining the Veteran, an examination must be scheduled.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period for response. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



